t c summary opinion united_states tax_court sandrea maryann and robert maynard woehl petitioners v commissioner of internal revenue respondent docket no 2735-05s filed date glen l moss for petitioners stephanie m profitt for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether petitioner sandrea maryann woehl properly excluded from gross_income under sec_104 a portion of her disability retirement distributions received from the california public employees’ retirement_system background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in newark california sandrea maryann woehl petitioner became employed as a public safety dispatcher by the city of san leandro police department in march of upon employment petitioner became a member of the california public employees’ retirement_system calpers as time progressed petitioner developed diabetes on date petitioner was placed on administrative leave because of her illness petitioner subsequently sent an application to calpers to request disability retirement and she underwent a medical examination to verify her eligibility petitioner’s medical report noted that job stress contributs sic to uncontrollable diabetes petitioner retired and received disability retirement benefits from calpers effective date during petitioner received distributions of dollar_figure from calpers distributions the distributions were not designed to reimburse petitioner for any medical_expenses the parties stipulated that the distributions were characterized as disability retirement benefits based on petitioner’s diabetic condition the parties further stipulated that the distributions were based on factors such as the length of her employment with the city of san leandro and the last position she held while employed by the city calpers issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the form 1099-r reported that petitioner received in total distributions of dollar_figure consisting of a taxable_amount of dollar_figure and employee contributions or insurance premiums of dollar_figure petitioners filed for a joint form_1040 u s individual_income_tax_return reporting only half or dollar_figure of the total distributions as taxable petitioner currently has a proceeding pending before the worker’s compensation appeals board in california challenging the nature of the distributions respondent subsequently issued to petitioners a statutory_notice_of_deficiency determining that all the distributions except for the portion attributable to employee contributions or insurance premiums were taxable discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 gross_income includes all income from whatever source derived unless excludable by a specific provision of the internal_revenue_code sec_61 the supreme court has held that sec_61 reflects congress’s intent to use the full measure of its taxing power 309_us_331 therefore statutes granting tax exemptions should be strictly construed 43_f3d_1446 fed cir sec_104 provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness the regulations expand the scope of sec_104 to exclude also from gross_income amounts received under a statute in the nature of a 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs the regulations also provide that sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_1_104-1 income_tax regs respondent argues that pursuant to sec_1_104-1 income_tax regs the distributions are not excludable from gross_income under sec_104 because petitioner has stipulated that the distributions in this case were determined with reference to petitioner’s length of service respondent contends that benjamin v commissioner tcmemo_1993_575 is directly on point in benjamin the taxpayer was an accountant employed by the state of california who incurred a medical disability in the course and scope of his employment benjamin v commissioner supra the taxpayer was subsequently forced to retire and calpers determined that he was eligible for disability retirement although the taxpayer reported the benefit payments that he received from calpers on his return he failed to include them in his gross_income this court relied on sec_1 b income_tax regs and concluded that the benefits received by the taxpayer in benjamin were not excludable from gross_income because the benefits were made with reference to the taxpayer’s length of service the court agrees with respondent since petitioner stipulated that the distributions were made with reference to her length of service with the city of san leandro under sec_1_104-1 income_tax regs the distributions are not excludable from gross_income petitioner argues that the distributions nevertheless qualify for exclusion_from_gross_income because they were made under cal govt code west section petitioner contends that cal govt code section is akin to a worker’s compensation because it conditions eligibility for benefits on the existence of a work-related injury or sickness called industrial disability under the california statute without regard to age or amount of service industrial in this context means disability or death as a result of injury or disease arising out of and in the course of employment see cal govt code sec west cal govt code sec west in pertinent part provides section patrol state safety state industrial state peace officer firefighter or local safety members local or state miscellaneous members a any patrol state safety state industrial state peace officer firefighter or local safety member incapacitated for the performance of duty as the result of an industrial disability shall be retired for disability pursuant to this chapter regardless of age or amount of service petitioner however has not provided any evidence to show that the distributions were indeed made under cal govt code section respondent contends that petitioner received the distributions under cal govt code sec west which awards benefits with reference to the employee’s years of state service cal govt code section in pertinent part provides section incapacitated member state service_credit specified election eligibility any member incapacitated for the performance of duty shall be retired for disability if he or she is credited with five years of state service petitioner acknowledges that in order for her to qualify for benefits under cal govt code section she must have an industrial disability in fact petitioner has a proceeding pending before the worker’s compensation appeals board in california to challenge the state’s failure to consider the distributions to have been made as a result of an industrial injury the board however has not issued a decision at trial petitioner invited the court to decide whether the distributions were made as a result of an industrial injury petitioner argues that to the extent that this court finds that the distributions were paid on account of an industrial injury they are excludable from gross_income under sec_104 state law creates legal interests and rights the federal revenue acts designate when and how interests or rights so created shall be taxed 403_us_190 see also estate of posner v commissioner tcmemo_2004_112 the form 1099-r issued by the state of california is evidence that the state determined that petitioner’s legal right to the distributions were not from an industrial injury and that the distributions were made under cal govt code sec the court’s duty is to ascertain when and how such legal right ie the distributions will be taxed see 309_us_78 petitioner has not offered any evidence to show why the distributions are not of the type that is taxable therefore the distributions are includable in her gross_income sec_61 petitioner also argues that under 43_f3d_1446 fed cir the california employees’ retirement law is in the nature of a workmen’s compensation act because it is a dual-purpose statute that provides payment for both work- related and non-work related disabilities petitioner’s argument however is unpersuasive even if the california employees’ retirement law is a dual purpose statute petitioner does not prevail because the court has found that the distributions were made under cal govt code sec in other words the distributions were not awarded solely as a result of injury or sickness arising out of employment see kane v united_states supra pincite accordingly this court sustains respondent’s determination that petitioners are not entitled to exclude any taxable_portion of the distributions from their gross_income under sec_104 to reflect the foregoing decision will be entered for respondent
